The complainant filed a bill in chancery seeking rescission and cancellation of a contract for the sale of real estate, and the deed given thereunder covering certain farm premises in Marlboro township, Monmouth county, New Jersey, and the return of the purchase price paid. The basis for the relief was fraudulent misrepresentations concerning the boundaries and the extent of the frontage of the farm along the highway. The case came on for hearing on bill, answer and proofs.
It appears from the record that the defendant, Joseph Gadek, represented to the complainant that the property had a frontage on the highway of about two hundred feet, and he purported to show monuments and a fence to demonstrate the fact. The representation was untrue. There was a mere abutment of a corner of the property on the highway, and the title to an intervening strip between the farm purchased and the highway was in another owner, as the defendant well knew for he had previously attempted to make a purchase thereof.
The court of chancery quite properly granted rescission and cancellation because of the fraud.
The decree below will be affirmed.
For affirmance — THE CHANCELLOR, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, BROGAN, HEHER, KAYS, HETFIELD, WELLS, KERNEY, JJ. 13.
For reversal — None. *Page 308